 FOOD FAIR STORES, INC.497Mississippi, plant, including truckdrivers, truckdriver helpers, dockcheckers, and leadmen, but excluding salesmen, office clerical em-ployees, foremen, watchmen-guards, cattle buyers, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Food Fair Stores,Inc.'andOffice Employees International Union,Local No. 128, AFL-CIO,Petitioner.Case No. 12-RC-937. April17,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert N. Watterson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of. the Act.The Petitioner seeks to represent about 135 office clerical employeesatFood Fair's Southern Division main office, .warehouse buildingoffice,maintenance shop building office, and employment office, alllocated in Miami, Florida. It would also include office clericals atLady Fair Bakery Company, Inc., a wholly owned subsidiary ofFood Fair, located at Miami, Florida.Food Fair agrees generallythat the unit is appropriate, but would include 10 office clericalemployees of its 2 other wholly owned subsidiaries, Simon Tobaccoand, Candy Company, and Merchant Green Trading Stamp of Florida,Inc., and 2 office clerical employees of Food Fair Stores, Inc., FederalCredit Union.'Food Fair, a Pennsylvania corporation, operates retail food storesthroughout the United , States. Its operations in Miami, Florida,1Hereinaftercalled Food Fair.2 Hereinafter called Simon,Merchant, and Credit Union, respectively.120 NLRB No. 72.483142--59-vol. 120-33 OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich are alone here involved, are conducted by its Southern Divisionand a number of subsidiary corporations, all of the stock of which isowned by Food Fair. The main office of the Southern Division islocated at 7000 N. W. 32d Avenue, Miami, where Merchant also has itsoffices, and where all payroll and personnel records of the SouthernDivision and the subsidiaries are maintained.Adjacent to the mainoffice is Food Fair's maintenance shop office building where some officeclerical employees are employed.'Food Fair also has an employmentoffice located at 531 W. Flagler Street, 6 miles from the main office,where 3 office clerical employees are employed and where the CreditUnion's office is located.'Lady Fair Bakery Company, Inc., is locatedat 1895 S. W. 8th Street, about 7 miles from Food Fair's main office,and Simon is located at 1180 N. W. 23d Street, about 4 miles fromthat office.The office operations of Food Fair and its subsidiaries, includinghiring, discharge, and labor relations policies, are directed by theComptroller of Food Fair's Southern Division.All office clericalemployees of Food Fair, Lady Fair Bakery Company, Inc., Simon,and Merchant are hired at Food Fair's main office. There is inter-change of employees between Food Fair and the foregoing subsidiarycorporations, and also among the various offices of Food Fair as theneeds of Food Fair require.All employees perform the usual dutiesof office employees and enjoy the same employee benefits regardlessof assignment.Although Simon and Merchant sell products to, andservice, other customers, they make substantial sales to, and performsubstantial services for, Food Fair.The office employees of Merchantare supervised by an individual on the payroll of Food Fair.In view of the common ownership of all of the corporations involvedherein, the centralized control of their labor relations policies, thesimilarity of employee benefits, and the interchange of employees de-scribed above, we find that Food Fair and its foregoing subsidiariesconstitute a single Employer and that a unit composed of office clericalemployees of Food Fair, Lady Fair Bakery Company, Inc., Simon,and Merchant 5 at the various locations described above is aloneappropriate.6There remains for consideration the inclusion of Credit Union's em-ployees.As stated previously, Food Fair would include two full-timeemployees who work in the office of Credit Union adjoining Food3The record does not disclose the location of the warehouse building officeHowever, asalready stated,there is no issue as to the inclusion of the employees in that office.4 At the heanng the Employer stated that the 531 w Flagler Street location is a tem-porary expedient caused by lack of office space of the main officeeAlthough only Food Fair was named in the petition, the other companies involvedwere represented at the heanng and no issue was raised as to the propriety of theirinclusion in the proceeding6 SeeWeinerWoodProductsCo., 117 NLRB 1895,Triangle Tanning Co.,115 NLRB271, 275 SHERMAN WHITE & COMPANY499Fair's employment office.The record discloses that Credit Union isestablished under the provisions of the Federal Credit Union Act' Itsstock is owned by its members, and it is managed by directors electedby such members, and by officers appointed by the directors.Underthe statute, only the officers and directors of Credit Union have author-ity to hire, discharge, and direct the activities of its employees.'Ac-cordingly, we find that Credit Union is a separate employer forjurisdictional and unit purposes and that the two employees involvedherein are employees of Credit Union alone.'As no warrant appearsfor including these employees in the same unit with the employees ofthe instant Employer, we shall exclude them.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All office clerical employees of Food Fair Stores, Inc., at its South-ern Division office, 7000 N. W. 32d Avenue, Miami, Florida, and atits warehouse building office, maintenance shop building office, and em-ployment office at 531W. Flagler Street, Miami, including officeclerical employees of Lady Fair Bakery Company, Inc., Simon Candyand Tobacco Company, and Merchant Green Trading Stamp Companyof Florida, Inc., all of Miami, Florida, but excluding office clericalemployees of Food Fair Stores, Inc., Federal Credit Union, confiden-tial employees,10 all other employees, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]7 11 USC 1751,et seq.8 The record slows,moreover,that CreditUnion does in tact supervise its office em-ployees,and, althoughtherewas uncontrovertedtestimonythat they were "hired" byFood Fairfor assignmentto CreditUnion, such hiring would be legally ineffective until,approvedby Credit Union.While Food Fair pays part of the salary of CreditUnion'soffice employees,such paymentsare admittedly voluntaryand do not,under the circum-stances here existing,suffice torender the recipientsemployees of Food Fair.8 SeeNanzm's, Inc.,81 NLRB 1019.18 In accord with the stipulationof the parties,secretariesto Food Fair'scomptrollerand its public and industrial officer are excluded fromthe unit asconfidentialemployees.Sherman White & CompanyandLocal 543, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Petitioner.Case No. 13-RC-5480. April 17,1958DECISION AND CLARIFICATION OF UNITPursuant to a stipulation for certification upon consent electionexecuted by the parties on April 25, 1957, an election by secret ballotwas conducted on May 3, 1957, under the direction and supervision ofthe Regional Director for the Thirteenth Region, among certain120 NLRB No. 71.